COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
 OSCAR TREJO,                                     §
                                                                    No. 08-11-00107-CR
                   Appellant,                     §
                                                                      Appeal from the
 v.                                               §
                                                                    205th District Court
                                                  §
 THE STATE OF TEXAS,                                            of El Paso County, Texas
                                                  §
                   Appellee.                                        (TC# 20100D01573)
                                                  §

                                   MEMORANDUM OPINION

        Oscar Trejo is attempting to appeal his conviction for aggravated sexual assault. Because

he did not file a timely notice of appeal, we dismiss the appeal.

        Appellant filed his notice of appeal in the district court on April 4, 2011. According to a

docketing certificate provided by the district clerk, Appellant was sentenced on February 16, 2011.

On April 6, 2011, the Clerk of this Court notified Appellant of the Court’s intent to dismiss the

appeal for want of jurisdiction because the notice of appeal did not appear to be timely. The Clerk

informed Appellant that unless he could show grounds for continuing the appeal within ten days, the

appeal would be dismissed without further notice. To this date, Appellant has not responded to the

Clerk’s letter.

        A timely notice of appeal is necessary to invoke this Court’s jurisdiction. Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996). Because there is no indication that a motion for new trial

was filed, Appellant’s notice of appeal was due to be filed within thirty days of February 16--the day

sentence was imposed in open court. See TEX . R. APP . P. 26.2(a). To obtain an extension of time

to file the notice of appeal, Appellant was required to file both the notice of appeal and a motion for
extension of time within fifteen days of the due date. See TEX . R. APP . P. 26.3. Appellant did not

comply with this procedure. His notice of appeal, filed on April 4, was not timely. Accordingly, we

dismiss the appeal for want of jurisdiction.



                                               GUADALUPE RIVERA, Justice
May 27, 2011

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)